Filed 4/18/16 P. v. Marshall CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263432

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA429519)
         v.

DAVION DALON MARSHALL,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Roberto Longoria, Judge. Affirmed.


                   Maggie Shrout, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.


                                            _____________________
                  FACTUAL AND PROCEDURAL BACKGROUND


       Maricela Ceja parked and locked her Honda Civic at her house in Hemet. The
next morning her car was missing, and she reported it stolen.
       Approximately one month later, Los Angeles Police Officers Craig Stogel and
Stephanie Correa were patrolling in Los Angeles when they noticed a Honda Civic
traveling in the opposite direction with no front license plate. The officers initiated a
traffic stop. The driver, Davion Dalon Marshall, told the officers that he did not know
where to find the car registration or proof of insurance card because the Honda Civic did
not belong to him. Marshall rummaged through the glove compartment, looking for
these documents. Officer Stogel saw the registration and told Marshall to remove it from
the glove compartment and hand it to Officer Correa. At the same time, Officer Stogel
noticed a hole in the steering column where the key is usually inserted into the ignition.
He also noticed the key Marshall was using was a blank or shaved key.
       Officer Correa checked the car registration and VIN on the patrol car computer,
and discovered the Honda Civic had been reported stolen. At that point, the officers
arrested Marshall. After his arrest, Marshall told police the Honda Civic belonged to a
friend, and Marshall did not know where his friend had obtained the car.
       The People charged Marshall with felony driving a vehicle without the owner’s
consent, in violation of Vehicle Code section 10851. Prior to trial, the trial court granted
Marshall’s motion to reduce the felony offense to a misdemeanor. The People then
amended the complaint to add a misdemeanor count of driving without a valid driver’s
license, in violation of Vehicle Code section 12500, subdivision (a).
       A jury convicted Marshall of both counts. The court suspended imposition of
sentence and placed Marshall on three years of unsupervised probation on the conditions
he serve 20 days in county jail, complete 200 hours of community service, and pay
restitution to the victim. Marshall appealed.




                                                2
                                      DISCUSSION


       We appointed counsel to represent Marshall on appeal. After examining the
record, counsel filed an opening brief raising no issues. We advised Marshall that he had
30 days to submit any arguments or raise any issues he wanted us to consider. We have
not received a response.
       We have examined the record and are satisfied that appellate counsel for Marshall
has fully complied with her responsibilities and that there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People
v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436, 441.)


                                     DISPOSITION


       The judgment is affirmed.




              SEGAL, J.


We concur:




              PERLUSS, P. J.




              BLUMENFELD, J.*




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3